Citation Nr: 0517015	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  01-08 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a generalized 
anxiety disorder, including due to an undiagnosed illness.

2.  Entitlement to service connection for chronic alopecia, 
including due to an undiagnosed illness.

3.  Entitlement to service connection for an eating disorder, 
including due to an undiagnosed illness.

4.  Entitlement to service connection for diverticulosis 
(claimed as diarrhea and constipation), including due to an 
undiagnosed illness.

5.  Entitlement to service connection for loss of bladder 
control, including due to an undiagnosed illness.

6.  Entitlement to an initial increased rating for service-
connected post-traumatic stress disorder (PTSD), now rated 30 
percent disabling.
REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991, including a period of service in Southwest Asia during 
the Persian Gulf War (January to May 1991).  He also served 
in the Army reserves from November 1978 to January 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 RO decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied service connection for a generalized 
anxiety disorder, for chronic alopecia, for an eating 
disorder, for diverticulosis, and for loss of bladder 
control, including due to undiagnosed illness.  

In January 2002, the Board remanded the case.  The appeal 
also arises from a June 2003 RO decision that awarded service 
connection and a 30 percent rating for PTSD.  The veteran 
disagreed with the rating assigned for PTSD.  In November 
2003, the Board again remanded the first five issues on 
appeal.  Now, all six of the issues listed in the above 
caption are before the Board in this appeal.

The claim for an initial increased rating for PTSD, now rated 
30 percent disabling, is addressed in the REMAND part of this 
decision and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  All notices and assistance owed to the veteran have been 
provided, and all evidence needed for disposition of the 
claims has been received.

2.  Current generalized anxiety disorder and diverticulosis 
were manifested many years after service and not in service.  
They have not been related to service or to any aspect of 
service.

3.  Claimed chronic alopecia, eating disorder, and loss of 
bladder control have not been found.

4.  There is no competent, clinically observable evidence of 
any symptoms referable to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  A generalized anxiety disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2004).

2.  Chronic alopecia was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.317 (2004).

3.  An eating disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.317 (2004).

4.  Diverticulosis (claimed as diarrhea and constipation) was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.317 (2004).

5.  Loss of bladder control was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for generalized anxiety 
disorder, chronic alopecia, an eating disorder, 
diverticulosis (claimed as diarrhea and constipation), and 
loss of bladder control.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

To establish service connection, there must be (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between a claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (requiring evidence of a current 
disability); Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(same).

The determination is based on analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  By history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis.  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 
six-month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. 3.317 (2004).  If signs or symptoms have been 
medically attributed to a diagnosed (rather than undiagnosed) 
illness, the Persian Gulf War presumption of service 
connection does not apply. VAOPGCPREC 8-98 (Aug. 3, 1998).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  

For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

The veteran's service medical records do not refer to any of 
the claimed disabilities; there are no complaints referable 
to the claimed disorder at any time during the veteran's 
active service.  On his separation physical examination in 
April 1991, all examined systems (such as his head, face, 
neck, and scalp; his abdomen and viscera; his anus and 
rectum; his genitourinary system; his neurologic system; and 
his psychiatric system) were all normal.  On the accompanying 
medical history report, he denied any pertinent symptoms, 
such as palpitation or pounding heart, indigestion, stomach 
trouble, frequent or painful urination, recent weight 
changes, sleeping trouble, depression or excessive worry, 
memory loss, or nervous trouble.  On a May 1991 
demobilization medical evaluation, he denied fatigue, weight 
loss, stomach or belly pain, nausea, diarrhea, bloody bowel 
movements, urinary problems, nightmares, or trouble sleeping.  


The veteran underwent an appendectomy at a private hospital 
in 1994 because of acute appendicitis that had started very 
recently.  An examination at that time indicated that he was 
well developed and well nourished.  

The veteran underwent a VA general medical examination in 
July 1995 in connection with then-pending claims.  He 
reported blotches on his face and spine, sleepiness and 
sweatiness, memory problems, aching joints, intermittent 
headaches, sinus congestion, and lack of energy.  However, 
examination revealed no abnormalities of the head, face, or 
neck; no digestive system abnormalities (including no bowel 
movement abnormality or loss of control); and no problems 
with the urinary system (such as frequency of urination or 
lack of control).  The examiner noted unhappiness due to the 
veteran's physical symptoms.  The only diagnosis was fatigue.

VA medical records from 1997 to 2002 reflect complaints of 
and treatment for various conditions, including anxiety, 
visual disturbances, back pain, PTSD, and severe depression 
(with decreased appetite (or loss of appetite) and fatigue).  

On VA examination in March 2001, the veteran reported 
episodes of diarrhea, followed by lack of bowel movement with 
constipation for several days.  He denied having sought 
treatment for this condition.  He described eating on a 
regular basis; however, he reported having lost 25 pounds in 
the last six months.  He reported recent facial hair loss 
from the eyebrows and mustache.  With regard to his bladder, 
he reported that "[w]hen he has to go he has to go right [. 
. .] then and there."  He described eating when hungry, but 
not eating much when he was not hungry.  He also described 
decrease in energy levels, sleeping on and off all day, 
memory problems, and cramps at different joints.  

Examination revealed normal male hair distribution.  Bowel 
sounds were active, not sluggish.  Psychiatrically, he had a 
history of anxiety.  Diagnostic tests showed diverticulosis.  
The diagnoses were no clinical evidence of chronic alopecia, 
normal thyroid function and testosterone levels; no clinical 
evidence of an eating disorder; diverticulosis with 
alteration in bowel habits; and ETOH (alcohol) abuse.  

On VA mental disorders examination in March 2001, the veteran 
noted having had diarrhea on and off for the last three 
years.  He reported having had anxiety attacks (with a racing 
heart) since returning from Saudi Arabia in 1991.  He denied 
any prior hospitalization for any psychiatric condition; he 
reported only participating in a private alcohol 
rehabilitation program.  He attributed problems with working 
to anxiety attacks, constant nervousness, and irritability.  
The diagnosis was generalized anxiety disorder with a history 
of panic disorder and history of alcohol abuse.

In March 2002, depressive symptoms included insomnia, 
appetite loss, loss of interest, and fatigue.  On  clinical 
evaluation in April 2002, the only diagnoses and findings 
were hyperlipidemia, major depressive disorder, gout, and 
degenerative joint disease; decreased appetite was also 
associated with the depressive symptoms.  

The only diagnoses in February 2003, on follow-up for the 
veteran's chronic medical problems, were chronic low back 
strain, left ankle pain, allergic rhinitis-like symptoms, 
elevated liver function tests secondary to alcohol abuse, 
hyperlipidemia, and depression.  

In June 2003, on VA mental health treatment, he denied any 
appetite problems.  

None of the claimed disorders was manifested during the 
veteran's active service.  Moreover, there is no current 
clinical evidence of some of the claimed disorders (chronic 
alopecia, eating disorder).  See Degmetich, supra; Brammer, 
supra.  There is evidence of current generalized anxiety 
disorder and depression (as well as PTSD, for which service 
connection has already been established).  However, the 
generalized anxiety disorder and depression were not present 
during active service and have not been related to any part 
of the veteran's active service by competent evidence.  The 
service records and post-service records provide negative 
evidence against this claim. 

With regard to the veteran's claim that he has developed the 
claimed disorders because of his service in the Persian Gulf 
War, the Board again notes that there is no objective 
evidence (visible to an examiner) of the claimed symptoms so 
as to warrant invocation of Persian Gulf War presumptions 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

The Board specifically notes the veteran's contentions that 
he has lost 25 pounds in a six-month period.  However, there 
is no clinical evidence of an observable eating disorder.  
Additionally, a reported loss in appetite has been attributed 
to the veteran's non-service-connected depression. 

The Board also observes that diverticulosis is a diagnosed 
disorder.  As such, the Persian Gulf War provisions do not 
apply to this.  See VAOPGCPREC 8-98.

The Board has considered the veteran's contentions.  However, 
as a layperson, without the appropriate medical training and 
expertise, he is not competent to provide a probative 
(persuasive) opinion on a medical matter, such as the source 
of any claimed disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

The weight of the evidence demonstrates that the veteran's 
current generalized anxiety disorder and diverticulosis were 
not incurred in or aggravated by service or related to any 
aspect thereof.  The Board also notes that there is no 
competent clinical evidence of a claimed eating disorder, 
chronic alopecia, or loss of bladder control.  As the 
preponderance of the evidence is against the claims, the 
"benefit-of-the-doubt" rule is not applicable, and the 
claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

The Board also finds that VA has satisfied all duties to 
notify and assist the veteran.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2004).  VA has 
essentially satisfied the requirements that apply to cases 
pending before VA on November 9, 2000 (even if the initial 
decision was issued before that date), and that require VA to 
notify a claimant upon receipt of a complete or substantially 
complete application and before issuance of an initial 
unfavorable decision of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate a claim; this notice requires VA to indicate 
which part of that information and evidence is to be provided 
by a claimant and which part VA will attempt to obtain on a 
claimant's behalf.  

The notice must: (1) inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
a claim; (2) inform a claimant about the information and 
evidence that VA will seek to provide; (3) inform a claimant 
about the information and evidence a claimant is expected to 
provide; and (4) request or tell a claimant to provide any 
evidence in a claimant's possession that pertains to the 
claim, or something to the effect that a claimant should 
"give us everything you've got pertaining to your 
claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the initial unfavorable decision was in August 2001.  
But even under Pelegrini, the notices to the appellant 
informed him of the bases for the relevant decisions, what 
types of evidence would be needed, and how the evidence would 
be secured.  The VA sent the veteran correspondence in 
February 2001, July 2002, March 2003, February 2004, and July 
2004; statements of the case in September 2001 and January 
2004; and supplemental statements of the case in October 2002 
and February 2005.  There was no harm to the veteran, as VA 
made all efforts to notify and to assist him with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Any defect with regard to the 
timing and content of the notices to the veteran was harmless 
because of the thorough and informative notices provided 
throughout the adjudication of the claims.  See Mayfield v. 
Nicholson, __ Vet. App. __, No. 02-1077, 2005 WL 957317 (U.S. 
Vet. App. Apr. 14, 2005).  Thus, VA has satisfied its "duty 
to notify" the veteran.

VA has also obtained all relevant evidence identified by the 
veteran and has provided the veteran with necessary 
examinations.  Thus, VA has complied with all duties to 
assist the veteran in securing relevant evidence.

ORDER

Service connection for generalized anxiety disorder is 
denied.

Service connection for chronic alopecia is denied.

Service connection for an eating disorder is denied.

Service connection for diverticulosis (claimed as diarrhea 
and constipation) is denied.

Service connection for loss of bladder control is denied.


REMAND

Additional development is required with regard to the claim 
for an increased initial rating for service-connected PTSD, 
which is now rated 30 percent disabling since the effective 
date of service connection.

The veteran's representative has indicated that the veteran 
has been awarded Social Security Administration (SSA) 
disability benefits based on the severity of his PTSD.  The 
veteran has submitted the cover page of a September 2003 SSA 
decision indicating that the veteran has been disabled since 
September 2000.  

The claims folder does not contain complete copies of the SSA 
decision awarding those benefits or any of the medical 
records or examinations upon which that decision was based.  
On remand, the RO should obtain copies of the SSA decision 
and its supporting evidence.  If the SSA decision refers to 
additional evidence that relates to the severity of the 
veteran's service-connected PTSD (including VA and non-VA 
medical records), it should also develop the claim in that 
regard.  

The Board notes that the veteran wrote in August 2002 that 
all of his treatment for PTSD was with the VA medical center 
in Tuscaloosa.  Nevertheless, if the SSA decision (which 
post-dates the veteran's August 2002 letter) suggests the 
existence of relevant non-VA evidence, the RO should seek to 
obtain such evidence.

In addition, the record indicates that the veteran continues 
to be treated at the VA medical center in Tuscaloosa, 
Alabama.  On remand, the RO should obtain copies of all VA 
medical records relating to PTSD from that facility that have 
not yet been associated with the record (i.e., from June 2004 
to the present).

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following actions:

1.  The RO should obtain copies of the 
SSA decision and its supporting 
evidence.

2.  If the SSA decision suggests the 
existence of additional evidence that 
relates to the severity of the veteran's 
service-connected PTSD (including VA and 
non-VA medical records), it should also 
develop the claim in that regard by 
obtaining any necessary authorizations 
for the release of that evidence and 
then obtaining all relevant evidence of 
which VA then has notice.  The RO should 
conduct all such development in 
compliance with the notice and 
assistance provisions of 38 U.S.C.A. 
§ 5103, 5103A (West 2002), and 38 C.F.R. 
§ 3.159 (2004).

3.  The RO should obtain copies of all 
VA medical records relating to PTSD from 
the VA medical center in Tuscaloosa, 
Alabama, from June 2004 to the present.

4.  Thereafter, the RO should 
readjudicate the claim for an increased 
initial rating for the veteran's 
service-connected PTSD, which is now 
rated 30 percent disabling.  The RO 
should consider the appropriateness of 
staged ratings for any period of time 
since the effective date of service 
connection.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a supplemental 
statement of the case and with the 
appropriate opportunity to respond.  The 
case should then be returned to the 
Board for its review, as appropriate.

The Board expresses no opinion as to the outcome on the 
merits of this issue.  This REMAND is solely for the purposes 
of obtaining all relevant evidence and of complying with VA's 
duties to notify and assist the veteran.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board is remanding.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The RO must treat this claim 
expeditiously.  Claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims must 
be handled expeditiously manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


